Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159509                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  NANCY HINDENACH, Individually and as                                                                Richard H. Bernstein
  Guardian of JOHNATHAN HINDENACH, a                                                                  Elizabeth T. Clement
  legally incapacitated person, and ROBERT                                                            Megan K. Cavanagh,
                                                                                                                       Justices
  HINDENACH,
                Plaintiffs-Appellants,
  v                                                                SC: 159509
                                                                   COA: 340540
                                                                   Eaton CC: 2011-001596-NO
  OLIVET COLLEGE and GARY WERTHEIMER,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2020
           t0323
                                                                              Clerk